Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
It is in the opinion of the examiner that the art of record neither anticipates nor renders obvious “(claim 1) wherein the third round surface faces the first round surface to have the same curvature as that of to have substantially the same curvature with the first round surface and protrudes toward the first lower die by a certain length, and the second horizontal surface faces the first horizontal surface to be in parallel with the first horizontal surface and has a flat shape…(claim 4) wherein the third inclined surface protrudes toward the first lower die by a certain length and has an inclined shape so as to face the first inclined surface to be in parallel with the first inclined surface, and the second horizontal surface corresponds to the first horizontal surface and having has a flat shape…(claim 7) wherein the second horizontal surface faces the first horizontal surface to be in parallel with the first horizontal surface and has a flat shape…(claim 10) wherein the second horizontal surface faces the first horizontal surface to be in parallel with the first horizontal surface and has a flat shape” in combination with the rest of the claimed limitations set forth in the independent claim.
Searching by the Examiner yielded prior art as cited in the previous Office Actions.  Based on Applicant’s arguments and the Examiner’s review of the Office Action mailed on December 28, 2020, the subject matter is deemed to be allowable. Further explanation can be reviewed in the Applicant’s arguments filed on March 22, 2021. Therefore, it is concluded by the examiner that claims 1, 3, 4, 6, 7, 9, 10, 12, 13, 15 and 16 of the present invention are allowable.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA M EKIERT whose telephone number is (571)272-1901.  The examiner can normally be reached on Monday-Friday 8AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on 571-272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 




/TERESA M EKIERT/Primary Examiner, Art Unit 3725